DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 06/20/2022 has been entered. Applicant has amended claims 1, 3, 5, 14, and 21. Claims 1-17 and 19-21 are currently pending in the instant application. Applicant has not added nor cancelled any claims. Applicant’s amendments have overcome each and every drawing objection, antecedent basis based 112(b) rejection, and lack of clarity assertions previously set forth in the Non-Final Office Action mailed 03/18/2022. 
Response to Arguments
Applicant’s arguments, see pages 7-9, filed 06/202/2022, with respect to the rejection(s) of claim(s) 1 and claim 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments to claim 1 and 14. Kimura (US2012/0220825) in view of Usuda (US2016/0287060) teach the tip assembly limitations as seen in the current rejection below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first lateral surface”, “a plane on which the first lateral surface lies”, “second lateral surface”, “fourth portion”, and “fifth portion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 7, and 14 are objected to because of the following informalities:  
Claims 1 and 14 recite “and a longitudinally extending center line of the camera module further than the camera module”. The examiner believes “and extending laterally relative to a longitudinally extending center line of the camera module extending further than the camera module” are the correct words to use here.
Claim 7 recites “a second fold”. The examiner believes “the second fold” are the correct words to use here.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0220825 to Kimura in view of U.S. Publication No. 2016/0287060 to Usuda et al. (hereinafter “Usuda”).
Regarding claim 1, Kimura disclose in Fig. 1 of an endoscope (Fig. 1 -  endoscope 11) comprising: 
	a tip assembly having a proximal end opposite a distal end (Fig. 2 -  head assembly 31) and including: 
		a working channel extending in a longitudinal direction (Fig. 2 -  instrument channel 19), the longitudinal direction extending from the proximal end toward the distal end ([0044]- An instrument channel 19 of FIG. 2 is formed through the elongated tube 14); 
		a camera assembly (Fig. 5) including a flexible printed circuit (Fig. 5 - main circuit board 57) and a camera module (Fig. 5 - solid state imaging unit 26), the camera module having an image sensor (Fig. 5 - CCD 56) and a lens (Fig. 5 - lens barrel 52) and extending in the longitudinal direction (Fig. 5) , the camera module positioned above the working channel in a top-down direction (Fig. 2 – the examines notes that solid state imaging unit 26 is above instrument channel 19 in a top-down direction) and having a proximal connection surface (Fig. 6- prism 53); and 
		a flexible printed circuit support having a proximal end and a distal end (Fig. 6- cable holder 59), the proximal end comprising a longitudinal portion having a first lateral surface (Appendix-see examiner’s annotated Fig. 6), the distal end including a first lobe (see examiner’s annotated Fig. 6) extending laterally relative to a symmetry plane passing through a longitudinally extending center line of the working channel (Appendix-see examiner’s annotated Fig. 6; the examines notes the plane would also pass through a longitudinally extending center line of the working channel since the working channel is directly beneath the flexible circuit support) and a longitudinally extending center line of the camera module further than the camera module and extending laterally further than a plane on which the first lateral surface lies (Fig. 6). 
	Kimura does not expressly teach wherein the flexible printed circuit comprises a first portion overlapping the proximal connection surface, a second portion, and a first fold extending laterally, relative to the top-down direction, from the first portion and toward the proximal end, and wherein the first fold curves about the first lobe.
However, Usuda teaches of an analogous endoscopic device wherein the flexible printed circuit comprises a first portion overlapping the proximal connection surface (Fig. 2- mounting portion 11 a), a second portion (Appendix- see examiner’s annotated Fig. 2) and a first fold extending laterally, relative to the top-down direction, from the first portion and toward the proximal end (Appendix -see examiner’s annotated Fig. 2), and 
	wherein the first fold curves about the first lobe (Appendix -see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the deice of Kimura to utilize the flexible printed circuit and flexible printed circuit support, as taught by Usuda. It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
The modified device of Kimura in view of Usuda will hereinafter be referred to as modified Kimura. 
Regarding claim 2, modified Kimura teaches the endoscope of claim 1, but Kimura does not expressly teach wherein the flexible printed circuit comprises a second portion extending proximally from the first fold.
However, Usuda teaches of an analogous endoscopic device wherein the flexible printed circuit comprises a second portion extending proximally from the first fold (Appendix - see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura so that the flexible printed circuit comprises a second portion extending proximally from the first fold, as taught by Usuda.  It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
Regarding claim 3, modified Kimura teaches the endoscope of claim 2, but Kimura does not expressly teach wherein the longitudinal portion of the flexible printed circuit support comprises the first lateral surface and a second lateral surface, and wherein the second portion abuts the first lateral surface of the longitudinal portion.
However, Usuda teaches of an analogous endoscopic device wherein the longitudinal portion of the flexible printed circuit support comprises the first lateral surface and a second lateral surface (Appendix - see examiner’s annotated Fig. 2), and wherein the second portion abuts the first lateral surface of the longitudinal portion (Appendix - see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura so that he longitudinal portion of the flexible printed circuit support comprises the first lateral surface and a second lateral surface and wherein the second portion abuts the first lateral surface of the longitudinal portion, as taught by Usuda. It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
Regarding claim 4, modified Kimura teaches the endoscope of claim 3, but Kimura does not expressly teach wherein the flexible printed circuit support comprises a distal surface perpendicular to the symmetry plane and abutting the first portion of the flexible printed circuit.
However, Usuda teaches of an analogous endoscopic device wherein the flexible printed circuit support comprises a distal surface perpendicular to the symmetry plane and abutting the first portion of the flexible printed circuit (Fig. 2- fixed portion 17 & Appendix - see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura so that the flexible printed circuit support comprises a distal surface perpendicular to the symmetry plane and abutting the first portion of the flexible printed circuit, as taught by Usuda. It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
Regarding claim 5, modified Kimura teaches the endoscope of claim 3, but Kimura does not expressly teach wherein the flexible printed circuit comprises a second fold and a third fold connecting the first fold and the second portion, the second fold abutting the flexible printed circuit support.
However, Usuda teaches of an analogous endoscopic device wherein the flexible printed circuit comprises a second fold and third fold connecting the first fold and the second portion (Appendix - see examiner’s annotated Fig. 2), the second fold abutting the flexible printed circuit support (Appendix - see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura so that the flexible printed circuit comprises a second fold and third fold connecting the first fold and the second portion, the second fold abutting the flexible printed circuit support, as taught by Usuda. It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
Regarding claim 6, modified Kimura teaches the endoscope of claim 5, and but Kimura does not expressly teach wherein the first fold has a first folding axis and the second fold has a second folding axis, the first folding axis being parallel with the second folding axis, and wherein the first folding axis and the second folding axis are on opposite sides of a portion of the flexible circuit board (Appendix - see examiner’s annotated Fig. 2).
However, Usuda teaches of an analogous endoscopic device wherein the first fold has a first folding axis and the second fold has a second folding axis, the first folding axis being parallel with the second folding axis, and wherein the first folding axis and the second folding axis are on opposite sides of a portion of the flexible circuit board (Appendix - see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura to utilize the first and second folding axis, as taught by Usuda. It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
Regarding claim 7, modified Kimura teaches the endoscope of claim 3, but Kimura does not expressly teach wherein the flexible printed circuit support comprises a second lobe extending laterally relative to the symmetry plane and opposite the first lobe, wherein the flexible printed circuit comprises a second fold extending from the first portion and a third portion extending from the second fold, wherein the second fold curves about the second lobe and the third portion abuts another of the lateral surfaces of the longitudinal portion .
However, Usuda teaches of an analogous endoscopic device wherein the flexible printed circuit support comprises a second lobe extending laterally relative to the symmetry plane and opposite the first lobe (Appendix - see examiner’s annotated Fig. 2), wherein the flexible printed circuit comprises a second fold extending from the first portion and a third portion extending from the second fold (Appendix - see examiner’s annotated Fig. 2), wherein the second fold curves about the second lobe and the third portion abuts another of the lateral surfaces of the longitudinal portion (Appendix - see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura to utilize a second lobe and third portion, as taught by Usuda. It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
Regarding claim 11, modified Kimura teaches the endoscope of claim 2, and Kimura further discloses wherein the endoscope includes a housing enclosing a volume and having a circumferentially extending outer surface extending in the longitudinal direction (Fig. 2- the head assembly 31 includes an end shell 35 or distal housing or head assembly housing, and a cover tube 36), the working channel being at least partly housed in the housing (Fig. 2- instrument channel 19) and comprising an opening in a distal surface of the housing (Fig. 2- instrument opening 20), the camera assembly being at least partly housed in the housing (Fig. 2- solid state imaging unit 26).
Regarding claim 12, modified Kimura teaches the endoscope of claim 11, and kimura further discloses wherein the working channel has a longitudinal centre axis (Fig. 2- instrument channel 19), and wherein the first fold curves about a folding axis that is substantially perpendicular to the longitudinal centre axis (Appendix- see examiner’s annotated Fig. 2).
However, Usuda teaches of an analogous endoscopic device wherein the first fold curves about a folding axis that is substantially perpendicular to the longitudinal centre axis (Appendix- see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura so that the first fold curves about a folding axis that is substantially perpendicular to the longitudinal centre axis, as taught by Usuda.  It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
Regarding claim 13, modified Kimura teaches the endoscope of claim 12, and Kimura further discloses further comprising a bending section having a distal end segment connected to the housing (Fig. 1- flexible device 33).
Regarding claim 14, Kimura disclose a method to manufacture a tip assembly (Fig. 2 -  head assembly 31) of an endoscope (Fig. 1 -  endoscope 11), the method comprising: 
	providing a camera module (Fig. 5 - solid state imaging unit 26) having an image sensor (Fig. 5 - CCD 56) and a lens (Fig. 5 - lens barrel 52) and extending in the longitudinal direction (Fig. 5), the camera module having a proximal connection surface (Fig. 6-prism 53); 
	connecting a first portion of a flexible printed circuit to the connection surface of the camera module (Fig. 5 - main circuit board 57), the flexible printed circuit extending in a lateral direction (Fig. 5 - main circuit board 57); 
	providing a flexible printed circuit support having a proximal end and a distal end (Fig. 6- cable holder 59), the proximal end comprising a longitudinal portion having a lateral surface (Appendix-see examiner’s annotated Fig. 6), the distal end including a first lobe (Appendix-see examiner’s annotated Fig. 6) extending laterally relative to a symmetry plane passing through a longitudinally extending center line of a working channel (Fig. 2 -  instrument channel 19; Appendix-see examiner’s annotated Fig. 6; the examines notes the plane would also pass through a longitudinally extending center line of the working channel since the working channel is directly beneath the flexible circuit support) and a longitudinally extending center line of the camera module further than the camera module and extending laterally further than a plane on which the lateral surface lies (Fig. 6), 
	folding a portion of the flexible printed circuit that extends in the lateral direction into a first fold about the first lobe, wherein the first fold is arranged proximally of the camera module connection surface; and 
	positioning the camera module (Fig. 5 - solid state imaging unit 26) above the working channel to define the top-down direction (Fig. 2 -  instrument channel 19).
Kimura does not expressly teach the flexible printed circuit extending in a lateral direction, relative to a top-down direction, beyond the first portion; folding a portion of the flexible printed circuit that extends in the lateral direction into a first fold about the first lobe, wherein the first fold is arranged proximally of the camera module connection surface.
However, Usuda teaches of an analogous endoscopic device including the flexible printed circuit extending in a lateral direction (Fig. 2- flexible wiring substrate 11), relative to a top-down direction, beyond the first portion (Fig. 2- mounting portion 11 a); folding a portion of the flexible printed circuit that extends in the lateral direction into a first fold about the first lobe (Appendix - see examiner’s annotated Fig. 2), wherein the first fold is arranged proximally of the camera module connection surface (Appendix - see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kimura to utilize the flexible printed circuit, as taught by Usuda. It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
The modified method of Kimura in view of Usuda will hereinafter be referred to as modified Kimura. 
Regarding claim 15, modified Kimura teaches the method of claim 14, and Kimura further discloses further comprising providing a housing having a volume therein and a circumferentially extending outer surface (Fig. 2- the head assembly 31 includes an end shell 35 or distal housing or head assembly housing, and a cover tube 36), wherein positioning the camera module above a working channel (Fig. 2- instrument channel 19) includes inserting the camera assembly at least partly in the housing from a proximal end of the housing (Fig. 2- solid state imaging unit 26).
Regarding claim 16, modified Kimura teaches the method of claim 15, but Kimura does not expressly teach wherein the longitudinal portion of the flexible printed circuit support comprises lateral surfaces and the distal end further comprises a second lobe extending laterally opposite the first lobe, the method further comprising: abutting a distal surface of the distal end of the flexible printed circuit support onto the first portion of the flexible circuit board, and folding another portion of the flexible printed circuit that extends in the lateral direction into a second fold around the second lobe.
However, Usuda teaches of an analogous endoscopic device wherein the longitudinal portion of the flexible printed circuit support comprises lateral surfaces (Fig. 1-fixed portion 17) and the distal end further comprises a second lobe extending laterally opposite the first lobe (Appendix- see examiner’s annotated Fig. 2), the method further comprising: 
	abutting a distal surface of the distal end of the flexible printed circuit support onto the first portion of the flexible circuit board (Appendix- see examiner’s annotated Fig. 2), and 
	folding another portion of the flexible printed circuit that extends in the lateral direction into a second fold around the second lobe (Appendix- see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Kimura to utilize the lateral surfaces, as taught by Usuda. It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
Regarding claim 19, modified Kimura teaches the method of claim 16, but Kimura does not expressly teach further comprising forming a second fold of the flexible printed circuit about the second lobe, and abutting a third portion, extending from the second fold, to another of the lateral surfaces of the longitudinal portion.
However, Usuda teaches of an analogous endoscopic device further comprising forming a second fold of the flexible printed circuit about the second lobe (Appendix- see examiner’s annotated Fig. 2), and abutting a third portion (Appendix- see examiner’s annotated Fig. 2), extending from the second fold, to another of the lateral surfaces of the longitudinal portion (Appendix- see examiner’s annotated Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Kimura to utilize the second fold and third portion, as taught by Usuda. It would have been advantageous to make the combination in order to reduce the diameter of the imaging module ([0019] of Usuda).
Regarding claim 21, modified Kimura teaches the method of claim 14, and Kimura further discloses wherein the camera module, the flexible printed circuit, and the flexible printed circuit support form a camera assembly (Fig. 2- solid state imaging unit 26; Fig. 5- main circuit board 57; Fig. 6- tip portion 69), further comprising providing a housing having a circumferential wall that extends longitudinally and has an internal diameter (Fig. 2- the head assembly 31 includes an end shell 35 or distal housing or head assembly housing, and a cover tube 36), and inserting the camera assembly at least partly into the housing(Fig. 2- solid state imaging unit 26), wherein the flexible printed circuit support comprises a second lobe extending laterally relative to the symmetry plane and opposite the first lobe (Appendix- see examiner’s annotated Fig. 6), and wherein the first lobe and the second lobe comprise cross-sections with corners adjacent the circumferential wall that are rounded (Appendix- see examiner’s annotated Fig. 6), wherein housing is sized such that the camera assembly fits in the housing due to the rounded corners and the camera assembly would not fit in the housing if the corners were not rounded (Fig. 2- solid state imaging unit 26).
Regarding claim 22, modified Kimura teaches the endoscope of claim 1, and Mimura further discloses wherein the tip assembly includes a housing having a circumferential wall that extends longitudinally and has an internal diameter (Fig. 2- the head assembly 31 includes an end shell 35 or distal housing or head assembly housing, and a cover tube 36), the camera assembly being at least partly housed in the housing (Fig. 2- solid state imaging unit 26), wherein the flexible printed circuit support comprises a second lobe extending laterally relative to the symmetry plane and opposite the first lobe (Appendix- see examiner’s annotated Fig. 6), and wherein the first lobe and the second lobe comprise cross-sections with corners adjacent the circumferential wall that are rounded (Appendix- see examiner’s annotated Fig. 6).
Regarding claim 23, modified Kimura teaches the endoscope of claim 22, and Kimura further discloses wherein the internal diameter of the circumferential wall of the housing (Fig. 2- the head assembly 31 includes an end shell 35 or distal housing or head assembly housing, and a cover tube 36) is closer to the camera assembly than an intersection of a top surface of the camera assembly (Fig. 2- solid state imaging unit 26) and a lateral extreme edge of the second lobe (Appendix- see examiner’s annotated Fig. 6).
Regarding claim 24, modified Kimura teaches the endoscope of claim 1, and Kimura further discloses wherein the tip assembly includes a housing having a circumferential wall that extends longitudinally and has an internal diameter (Fig. 2- the head assembly 31 includes an end shell 35 or distal housing or head assembly housing, and a cover tube 36), the camera assembly being at least partly housed in the housing (Fig. 2- solid state imaging unit 26), wherein the flexible printed circuit support comprises a second lobe extending laterally relative to the symmetry plane and opposite the first lobe (Appendix- see examiner’s annotated Fig. 6), wherein the internal diameter of the circumferential wall of the housing (Fig. 2- the head assembly 31 includes an end shell 35 or distal housing or head assembly housing, and a cover tube 36) is closer to the camera assembly than an intersection of a top surface of the camera assembly (Fig. 2- solid state imaging unit 26) and a lateral extreme edge of the second lobe (Appendix- see examiner’s annotated Fig. 6).
Claims 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/220825 to Kimura in view of U.S. Publication No. 2016/0287060 to Usuda et al. (hereinafter “Usuda”) and further in view of U.S. Publication No. 2022/0061630 to Yan et al. (hereinafter “Yan”).
Regarding claim 8, modified Kimura teaches the endoscope of claim 7, but neither Kimura nor Usuda expressly teach wherein the flexible printed circuit comprises a fourth portion extending laterally from the second portion or the third portion, a fifth portion extending distally from the fourth portion, and a light emitting diode portion extending from the fifth portion in the top-down direction, wherein the endoscope further comprises a light emitting diode electrically connected to the light emitting diode portion.
However, Yan teaches of an analogous endoscopic device wherein the flexible printed circuit (Fig. 1- main flexible plate 11) comprises a fourth portion extending laterally from the second portion or the third portion (see examiner’s annotated Fig. 1), a fifth portion extending distally from the fourth portion (Fig. 1- first plate body 121), and a light emitting diode portion extending from the fifth portion in the top-down direction (Fig. 1- third plate body 123), wherein the endoscope further comprises a light emitting diode electrically connected to the light emitting diode portion (Fig. 2- lighting member 5; [0097]- The lighting member 5 is deposed on the third plate body 123).

    PNG
    media_image1.png
    397
    515
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura to include a fourth portion extending laterally from the second portion or the third portion, a fifth portion extending distally from the fourth portion, and a light emitting diode portion extending from the fifth portion in the top-down direction, wherein the endoscope further comprises a light emitting diode electrically connected to the light emitting diode portion, as taught by Yan. It would have been advantageous to make the combination in order to guarantee electric connection and convenience assemblage and improve the stability of electric conduction-directed soldering and reduce the radial size of the package structure (abstract of Yan).
Regarding claim 17, modified Kimura teaches the method of claim 16, but Kimura does not expressly teach wherein the flexible circuit board includes a light emitting diode portion, the method further comprising: connecting a light emitting diode to the light emitting diode portion of the flexible circuit board; and providing a light emitting diode holder comprising a proximal portion and a first portion extending distally from the proximal portion and having a distal surface abutting the light emitting diode portion of the flexible circuit board.
However, Yan teaches of an analogous endoscopic device and method wherein the flexible circuit board includes a light emitting diode portion (Fig. 1- third plate body 123), the method further comprising: 
	connecting a light emitting diode to the light emitting diode portion of the flexible circuit board (Fig. 2- lighting member 5; [0097]- The lighting member 5 is deposed on the third plate body 123); and 
	providing a light emitting diode holder comprising a proximal portion and a first portion extending distally from the proximal portion and having a distal surface abutting the light emitting diode portion of the flexible circuit board (see examiner’s annotated Fig. 3).

    PNG
    media_image2.png
    419
    604
    media_image2.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Kimura to include a light emitting diode portion, the method further comprising: connecting a light emitting diode to the light emitting diode portion of the flexible circuit board; and providing a light emitting diode holder comprising a proximal portion and a first portion extending distally from the proximal portion and having a distal surface abutting the light emitting diode portion of the flexible circuit board, as seen above in the teachings of Yan. It would have been advantageous to make the combination to guarantee electric connection and convenience assemblage and improve the stability of electric conduction-directed soldering and reduce the radial size of the package structure (abstract of Yan).
Regarding claim 20, modified Kimura teaches the method of claim 19, but neither Kimura nor Usuda expressly teach wherein the flexible printed circuit comprises a fourth portion extending laterally from the second portion or the third portion, a fifth portion extending distally from the fourth portion, and a light emitting diode portion extending from the fifth portion in the top-down direction, the method further comprising electrically connecting a light emitting diode to the light emitting diode portion.
However, Yan teaches of an analogous endoscopic device wherein the flexible printed circuit (Fig. 1- main flexible plate 11) comprises a fourth portion extending laterally from the second portion or the third portion (see examiner’s annotated Fig. 1), a fifth portion extending distally from the fourth portion (Fig. 1- first plate body 121), and a light emitting diode portion extending from the fifth portion in the top-down direction (Fig. 1- third plate body 123), the method further comprising electrically connecting a light emitting diode to the light emitting diode portion (Fig. 2- lighting member 5; [0097]- The lighting member 5 is deposed on the third plate body 123).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Kimura to include wherein the flexible printed circuit comprises a fourth portion extending laterally from the second portion or the third portion, a fifth portion extending distally from the fourth portion, and a light emitting diode portion extending from the fifth portion in the top-down direction, the method further comprising electrically connecting a light emitting diode to the light emitting diode portion, as taught by Yan. It would have been advantageous to make the combination in order to guarantee electric connection and convenience assemblage and improve the stability of electric conduction-directed soldering and reduce the radial size of the package structure (abstract of Yan).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/220825 to Kimura in view of U.S. Publication No. 2016/0287060 to Usuda et al. (hereinafter “Usuda”) and further in view of U.S. Publication No. 2022/0061630 to Yan et al. (hereinafter “Yan”) and U.S. Publication No. 2018/0168041 to Govrin et al. (hereinafter “Govrin”).
Regarding claim 9, modified Kimura, as modified by Yan, teaches the endoscope of claim 8, but neither Kimura nor Usuda nor Yan expressly teach further comprising a light guide adjacent the light emitting diode and positioned proximally thereof.
However, Govrin teaches of an analogous endoscopic device further comprising a light guide adjacent the light emitting diode and positioned proximally thereof (Fig. 2- LEDs 28 & light guides 32).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura, as modified by Yan, to include a light guide adjacent the light emitting diode and positioned proximally thereof, as seen above in the teachings of Govrin. It would have been advantageous to make the combination in order to transfer light from the LEDs to the height of the objective lens ([0034] of Govrin).
Regarding claim 10, modified Kimura, as modified by Yan and  Govrin, teaches the endoscope of claim 9, but neither Kimura nor Usuda nor Govrin expressly teach further comprising a light emitting diode holder comprising a proximal portion and a first portion extending distally from the proximal portion and having a distal surface abutting the light emitting diode portion of the flexible circuit board.
However, Yan teaches of an analogous endoscopic device further comprising a light emitting diode holder comprising a proximal portion and a first portion extending distally from the proximal portion and having a distal surface abutting the light emitting diode portion of the flexible circuit board (see examiner’s annotated Fig. 3).

    PNG
    media_image2.png
    419
    604
    media_image2.png
    Greyscale


It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of modified Kimura, in view of Govrin, to include a light emitting diode holder, as taught by Yan. It would have been advantageous to make the combination to guarantee electric connection and convenience assemblage and improve the stability of electric conduction-directed soldering and reduce the radial size of the package structure (abstract of Yan).

Appendix

    PNG
    media_image3.png
    547
    971
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    705
    1216
    media_image4.png
    Greyscale




Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795